Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yung-Sen Young on May 19, 2022. 
The application has been amended as follows:
2.	 (canceled) 

4.	 (canceled) 

6.	(canceled) 

Claim 5 is currently amended as follows:
5	(Currently amended)  The composite as claimed in claim 1, wherein the modifier includes one selected from the group consisting of the following or combination thereof: maleic anhydride, styrene-maleic anhydride copolymer, t-butyl glycidyl ether, glycidyl lauryl ether, glycidyl tridecyl ether, glycidyl tetradecyl ether, polymer of bisphenol A reacting with epichlorohydrin, [[epoxy resins]] and diphenylmethane diisocyanate.

Cancel withdrawn claims 12-18 as follows:
12.	(cancelled).
13.	(cancelled).
14.	(cancelled).
15.	(cancelled).
16.	(cancelled).
17.	(cancelled).
18.	(cancelled).

3.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 3 becomes Claim 2, which depends on claim 1; reads as “The composite as claimed in claim 1”.
Claim 5 becomes Claim 3, which depends on claim 1; reads as “The composite as claimed in claim 1”.
Claim 7 becomes Claim 4, which depends on claim 1; reads as “The composite as claimed in claim 1”.
Claim 8 becomes Claim 5, which depends on claim 1; reads as “The composite as claimed in claim 1”.
Claim 9 becomes Claim 6.
Claim 10 becomes Claim 7, which depends on claim 6; reads as “The composite as claimed in claim 6”.
Claim 11 becomes Claim 8, which depends on claim 6; reads as “The composite as claimed in claim 6”.

Reasons for Allowance
4.	Claims 1 and 9 were amended to include limitations supported at page 5, paragraph [0018], of the specification as originally filed.  Claims 2, 4, and 6 were also cancelled. 
	Thus, no new matter is present. 
	See Claim Amendment filed 05/05/2022. 
5.	The claim objection set forth in paragraph 5 of the previous Office action mailed 02/15/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 1, 8-9, and 11 to correct their informalities.
	See Claim Amendment filed 05/05/2022.
6.	The objection to the abstract and the specification set forth in paragraphs 6 and 7 of the previous Office action mailed 02/15/2022 are no longer applicable and thus, withdrawn because the applicants amended the abstract and cited paragraphs of the specification to correct their informalities.	
	See Amendments submitted by applicants on 05/05/2022.
7.	The present claims are allowable over the prior art references of record, namely Andersen et al. (US 6,231,970) and Narayan et al. (US 2006/0252901). 
8.	Upon further consideration in light of applicants’ arguments provided at pages 12-14 of their Remarks filed 05/05/2022, the 103 rejections set forth in paragraphs 8 and 9 of the previous Office action mailed 02/15/2022 are no longer applicable and thus, withdrawn.  In particular, none of these references cited individually or in combination teaches or would have suggested the claimed specific hydrophobic thermoplastic starch and biodegradable thermoplastic composites. 
Accordingly, claims 1, 3, 5, and 7-11 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
f10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764